DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on October 04, 2022  to the non-final Office action of July 06, 2022 is acknowledged.  The Office action on the currently pending claims 1-20 follows.

Claim Objections

Claims 4, 6-7, 13, 15-16, and 20 are objected to because of the following informalities:  
Claims 4, 13, and 20: the clause “further comprising” should be amended to recite “wherein the heat dissipation fin comprises” in order to make it clear that the “plurality of first heat dissipation fins” and the “plurality of second heat dissipation fins” are in reference to the “heat dissipation fin” of respective independent claims 1, 10, and 20.
Claims 6 and 15: the clause “further comprising a plurality of first heat dissipation fins” should be amended to recite “wherein the heat dissipation fin comprises a plurality of first heat dissipation fins” in order to make it clear that the “plurality of first heat dissipation fins” are in reference to the “heat dissipation fin” of respective claims 1 and 10.  For the purposes of examination, the claims were interpreted as “wherein the heat dissipation fin comprises a plurality of first heat dissipation fins arranged at intervals inside the housing to form an S-shaped heat dissipation pipe among the plurality of first heat dissipation fins”.
Claims 7 and 16: the clause “further comprising a plurality of second heat dissipation fins” should be amended to recite “wherein the heat dissipation fin further comprises a plurality of second heat dissipation fins” for similar reasons as provided for claims 6 and 15.  For the purposes of examination the claims were interpreted as “wherein the heat dissipation further comprises a plurality of second heat dissipation fins disposed between…”.
Claims 7 and 16: the clause “adjacent first heat dissipation fin” should be amended to recite “adjacent first heat dissipation fin of the plurality of first heat dissipation fins” for clarity reasons.
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9-10, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 20190289752) (of record, cited in the IDS) in view of Masuko (JP 2014175539) and in further view of Flavin (US 20190320555) (of record, cited in the IDS)1.
Regarding claim 1, Ma discloses (Figs.1-3E):
An in-vehicle computing apparatus in an intelligent vehicle ([0002]) and comprising: two mainboards (See Figure Below) that are stacked, wherein each of the two mainboards comprises a plurality of components (See Fig.3E and [0002]-[0003]: each of the boards will have a plurality of components) that are configured to perform driving status control (Driving Status Control on Intelligent Vehicle: [0002]-[0003] and [0018], the system can be implemented in unmanned/intelligent vehicles, and the mainboards have components that can allow them to perform driving status control) on the intelligent vehicle.

See next page→

    PNG
    media_image1.png
    645
    831
    media_image1.png
    Greyscale

However, Ma does not disclose:
A radiator disposed between the two mainboards and coupled to each of the two mainboards in a thermally conductive manner, wherein the radiator is a liquid-cooling radiator comprising: a housing comprising two opposite surfaces and a side wall coupled between the two opposite surfaces, wherein the two opposite surfaces are respectively coupled to the two mainboards; a heat dissipation pipe disposed inside the housing, wherein the heat dissipation pipe includes a heat dissipation fin coupled to the side wall of the housing; a water inlet pipe disposed on the side wall of the housing and coupled to the heat dissipation pipe; and a water outlet pipe disposed on the housing and coupled to the heat dissipation pipe; and two sealing plates, wherein each of the two sealing plates is disposed on a side that is of each mainboard and that faces away from the radiator.
Masuko however teaches (Figs.1-2):
A radiator (1) disposed between the two mainboards (4 and 5) and coupled to each of the two mainboards (4 and 5) in a thermally conductive manner (coupled in a thermally conductive manner: See Figs.1C and 2), wherein the radiator (1) is a liquid-cooling radiator ([0018]: utilizes water as the refrigerant, and thus a liquid-cooling radiator) comprising: a housing (2, 3, 9, and 11 define the housing) comprising two opposite surfaces (2 and 3) and a side wall (9) coupled between (See Figs.1-2: the side wall 9 is a side surface between the top surface 3 and the bottom surface 2) the two opposite surfaces (2 and 3), wherein the two opposite surfaces (2 and 3) are respectively coupled to the two mainboards (4 and 5); a heat dissipation pipe (1a) disposed inside the housing, wherein the heat dissipation pipe (1a) includes a heat dissipation fin (12 and/or 13) coupled to the side wall (9) of the housing (Figs.1-2: the fins 12,13 are connected/coupled to the side wall 9 via the two opposite surfaces 2,3); a water inlet pipe (8) disposed on the side wall (9) of the housing and coupled to the heat dissipation pipe (1a); and a water outlet pipe (10) disposed on the housing and coupled to the heat dissipation pipe (1a).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Masuko to modify the device of Ma such that it has a liquid-cooling radiator that is disposed between the two mainboards and coupled to each of the two mainboards in a thermally conductive manner, as claimed, in order to provide a space-efficient means of cooling the two mainboards evenly as taught by Masuko ([0012]).
See next page→
However, the above combination would still fail to teach:
Two sealing plates, wherein each of the two sealing plates is disposed on a side that is of each mainboard and that faces away from the radiator.
Flavin however teaches (Figs.1-6 and [0030]: an embodiment where 55 is a liquid-cooler and thus making radiator 40 a liquid-cooling radiator):
Two sealing plates (12 and 14), wherein each of the two sealing plates (12 and 14) is disposed on a side (Figs.5-6: the side of the mainboard 60 that has 62) that is of each mainboard (60- See Fig.6, there are two mainboards) and that faces away from the radiator (40) (Figs.1 and 5: the two sealing plates 12,14 are placed on a respective mainboard of the two mainboards 60 that face away from the radiator).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Flavin to further modify the device of modified Ma such that it has two sealing plates that are each disposed on a side that is of each mainboard and faces away from the radiator, as claimed, in order to provide an improved cooling arrangement that can adequately cool the mainboards while also preventing dust and other airborne foreign matter from coming into contact with the main boards, and thus also improve the overall lifespan of the device as taught by Flavin ([0022]-[0023]).
Regarding claim 10, Ma discloses (Figs.1-3E):
An intelligent vehicle ([0002] and [0018]: the invention can be implemented in autonomous/intelligent vehicles) comprising: an intelligent vehicle body ([0002] and [0018]: the autonomous/intelligent vehicle itself defines the "intelligent vehicle body"); and an in-vehicle computing apparatus (See Fig.1) comprising: two mainboards (See Figure of Claim 1) that are stacked, wherein each of the two mainboards comprises a plurality of components (See Fig.3E and [0002]-[0003]: each of the boards have a plurality of components) that are configured to perform driving status control on the intelligent vehicle (Performing Driving Status Control on Intelligent Vehicle: [0002]-[0003] and [0018], the system can be implemented in unmanned/intelligent vehicles, and the mainboards have components that can allow them to each perform driving status control for the unmanned/intelligent vehicle).
However, Ma does not disclose:
A radiator disposed between the two mainboards and coupled to each of the two mainboards in a thermally conductive manner, wherein the radiator is a liquid-cooling radiator comprising: a housing comprising two opposite surfaces and a side wall coupled between the two opposite surfaces, wherein the two opposite surfaces are respectively coupled to the two mainboards; a heat dissipation pipe disposed inside the housing, wherein the heat dissipation pipe includes a heat dissipation fin coupled to the side wall of the housing; a water inlet pipe disposed on the side wall of the housing and coupled to the heat dissipation pipe; and a water outlet pipe disposed on the housing and coupled to the heat dissipation pipe; and two sealing plates, wherein each of the two sealing plates is disposed on a side that is of each mainboard and that faces away from the radiator.
Masuko however teaches (Figs.1-2):
A radiator (1) disposed between the two mainboards (4 and 5) and coupled to each of the two mainboards (4 and 5) in a thermally conductive manner (Coupled in a Thermally Conductive Manner: See Figs.1C and 2), wherein the radiator (1) is a liquid-cooling radiator ([0018]: utilizes water as the refrigerant, and thus a liquid-cooling radiator) comprising: a housing (2, 3, 9, and 11 define the housing) comprising two opposite surfaces (2 and 3) and a side wall (9) coupled between (See Figs.1-2: the side wall 9 is a side surface between the top surface 3 and the bottom surface 2) the two opposite surfaces (2 and 3), wherein the two opposite surfaces (2 and 3) are respectively coupled to the two mainboards (4 and 5); a heat dissipation pipe (1a) disposed inside the housing, wherein the heat dissipation pipe (1a) includes a heat dissipation fin (12 and/or 13) coupled to the side wall (9) of the housing (Figs.1-2: the fins 12,13 are connected/coupled to the side wall 9 via the two opposite surfaces 2,3); a water inlet pipe (8) disposed on the side wall (9) of the housing and coupled to the heat dissipation pipe (1a); and a water outlet pipe (10) disposed on the housing and coupled to the heat dissipation pipe (1a).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Masuko to modify the device of Ma such that it has a liquid-cooling radiator that is disposed between the two mainboards and coupled to each of the two mainboards in a thermally conductive manner, as claimed, in order to provide a space-efficient means of cooling the two mainboards evenly as taught by Masuko ([0012]).
However, the above combination would still fail to teach:
Two sealing plates, wherein each of the two sealing plates is disposed on a side that is of each mainboard and that faces away from the radiator.
Flavin however teaches (Figs.1-6 and [0030]: an embodiment where 55 is a liquid-cooler and thus making radiator 40 a liquid-cooling radiator):
Two sealing plates (12 and 14), wherein each of the two sealing plates (12 and 14) is disposed on a side (Figs.5-6: the side of 60 that has 62) that is of each mainboard (60- See Fig.6, there are two mainboards) and that faces away from the radiator (40) (Figs.1 and 5: the two sealing plates 12,14 are placed on a respective mainboard of the two mainboards 60 that face away from the radiator 40).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Flavin to further modify the device of modified Ma such that it has two sealing plates that are each disposed on a side that is of each mainboard and faces away from the radiator, as claimed, in order to provide an improved cooling arrangement that can adequately cool the mainboards while also preventing dust and other airborne foreign matter from coming into contact with the main boards, and thus also improve the overall lifespan of the device as taught by Flavin ([0022]-[0023]).
Regarding claim 19, Ma discloses (Figs.1-3E):
An in-vehicle computing apparatus in an intelligent vehicle ([0002]) comprising: two mainboards (See Figure of Claim 1) comprising: a first mainboard (See Figure of Claim 1) comprising a first plurality of components (See Fig.3E and [0002]-[0003]: each of the boards will have a plurality of components) configured to perform driving status control on the intelligent vehicle ([0003] and [0018], the system can be implemented in unmanned/intelligent vehicles, and each of the mainboards have components that can allow them to perform driving status control); and a second mainboard (See Figure of Claim 1) comprising a second plurality (See Fig.3E and [0002]-[0003]: each of the boards will have a plurality of components) of components configured to perform the driving status control on the intelligent vehicle ([0003] and [0018], the system can be implemented in unmanned/intelligent vehicles, and each of the mainboards have components that can allow them to perform driving status control), wherein the first mainboard and the second mainboard are stacked (See Figure of Claim 1).
However, Ma does not disclose:
A radiator disposed between the first mainboard and the second mainboard and coupled to each of the first mainboard and the second mainboard in a thermally conductive manner, wherein the radiator is a liquid-cooling radiator comprising: a housing comprising: a first surface coupled to the first mainboard; a second surface opposite to the first surface and coupled to the second mainboard; and a side wall coupled between the first surface and the second surface; a heat dissipation pipe disposed inside the housing, wherein the heat dissipation pipe includes a heat dissipation fin coupled to the side wall of the housing; a water inlet pipe disposed on the side wall of the housing and coupled to the heat dissipation pipe; and a water outlet pipe disposed on the housing and coupled to the heat dissipation pipe; and two sealing plates comprising: a first sealing plate disposed on a first side of the first mainboard that faces away from the radiator; and a second sealing plate disposed on a second side of the second mainboard that faces away from the radiator.
Masuko however teaches (Figs.1-2):
A radiator (1) disposed between the first mainboard (4) and the second mainboard (5) and coupled to each of the first mainboard (4) and the second mainboard (5) in a thermally conductive manner (See Figs.1c and 2), wherein the radiator (1) is a liquid-cooling radiator ([0018]: utilizes water as the refrigerant, and thus a liquid-cooling radiator) comprising: a housing (2, 3, 9, and 11 define the housing) comprising: a first surface (2) coupled to the first mainboard (4); a second surface (3) opposite to the first surface (2) and coupled to the second mainboard (5); and a side wall (9) coupled between the first surface (2) and the second surface (3) (See Figs.1-2: the side wall 9 is a side surface between the top surface 3 and the bottom surface 2); a heat dissipation pipe (1a) disposed inside the housing, wherein the heat dissipation pipe (1a) includes a heat dissipation fin (12 and/or 13) coupled to the side wall (9) of the housing (Figs.1-2: the fins 12,13 are connected/coupled to the side wall 9 via the two opposite surfaces 2,3); a water inlet pipe (8) disposed on the side wall (9) of the housing and coupled to the heat dissipation pipe (1a); and a water outlet pipe (10) disposed on the housing and coupled to the heat dissipation pipe (1a).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Masuko to modify the device of Ma such that it has a liquid-cooling radiator that is placed between the first and second mainboard and thermally coupled to the first and second mainboard, as claimed, in order to provide a space-efficient means of cooling the two mainboards evenly as taught by Masuko ([0012]).
However, the above combination would still fail to teach:
Two sealing plates comprising: a first sealing plate disposed on a first side of the first mainboard that faces away from the radiator; and a second sealing plate disposed on a second side of the second mainboard that faces away from the radiator.
Flavin however teaches (Figs.1-6 and [0030]: an embodiment where 55 is a liquid-cooler and thus making radiator 40 a liquid-cooling radiator):
Two sealing plates (12 and 14) comprising: a first sealing plate (12) disposed on a first side (upper side of 60 of 48) of the first mainboard (60 of 48) that faces away from the radiator (40); and a second sealing plate (14) disposed on a second side (bottom side of 60 of 50) of the second mainboard (60 of 50) that faces away from the radiator (40) (Figs.1 and 5: the two sealing plates 12,14 are placed on a respective mainboard of the two mainboards 60 that face away from the radiator 40).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Flavin to further modify the device of modified Ma such that it has a first sealing plate that is disposed on a first side of the first mainboard that faces away from the radiator, and such that it has a sealing plate that is disposed on a second side of the second mainboard that faces away from the radiator, as claimed, in order to provide an improved cooling arrangement that can adequately cool the mainboards while also preventing dust and other airborne foreign matter from coming into contact with the main boards, and thus also improve the overall lifespan of the device as taught by Flavin ([0022]-[0023]).
Regarding claims 6 and 15, Masuko further teaches (using the interpretation provided above):
Wherein the heat dissipation fin (12 and/or 13) comprises a plurality of first heat dissipation fins (12) arranged at intervals (See Fig.1c) inside the housing (2, 3, 9, and 11 define the housing) to form an S-shaped (See Fig.1c) heat dissipation pipe (1a) among the plurality of first heat dissipation fins (12).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Masuko to further modify the device of modified Ma such that the heat dissipation fin in the in-vehicle computing apparatus has a plurality of first heat dissipation fins that are arranged at intervals inside the housing of the radiator to form an S-shape heat dissipation pipe, as respectively claimed in claims 6 and 15, in order to achieve the improved cooling properties as discussed in claims 1 and 10 above.
Regarding claims 7 and 16, Masuko further teaches (using the interpretation provided above):

See next page→
Wherein the heat dissipation fin (12 and/or 13) further comprises a plurality of second heat dissipation fins (13) disposed between any two adjacent (See Fig.1c) first heat dissipation fins (12).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Masuko to further modify the device of modified Ma such that the in-vehicle computing apparatus has a plurality of second heat dissipation fins that are disposed between any two adjacent first heat dissipation fins, as respectively claimed in claims 7 and 16, in order to achieve the improved cooling properties as discussed in claims 1 and 10 above.
Regarding claims 9 and 18, Flavin further teaches:
(Claim 9) Wherein each of the two mainboards (60- See Fig.6, there are two mainboards) comprises the side (Figs.5-6: the side of the mainboard 60 that has 62), wherein the in-vehicle computing apparatus (See Fig.1) comprises a second functional component (any one of 62) disposed on the side, wherein each of the two sealing plates (12 and 14) is a heat dissipation plate ([0037]: since the sealing plates 12,14 are thermally conductive plates, they will also dissipate heat), and wherein each second functional component (any one of 62) of each of the two mainboards is coupled to the heat dissipation plate (12 and 14) in a thermally conductive manner (Figs.1 and 5, and [0037]: the electrical components 62 are provided on the side of the mainboards and will transmit heat to its respective heat dissipation plate 12,14 since they are made out of a thermally conductive material).
(Claim 18) Wherein each of the two mainboards (60- See Fig.6, there are two mainboards) comprises the side (Figs.5-6: the side of the mainboard 60 that has 62), wherein a second functional component (any one of 62) is disposed on the side, wherein each of the two sealing plates (12 and 14) is a heat dissipation plate ([0037]: since the sealing plates 12,14 are thermally conductive plates, they will also dissipate heat), and wherein each second functional component (any one of 62) of each of the two mainboards is coupled to the heat dissipation plate (12 and 14) in a thermally conductive manner (Figs.1 and 5, and [0037]: the electrical components 62 are provided on the side of the mainboards and will transmit heat to its respective heat dissipation plate 12,14 since they are made out of a thermally conductive material).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to further utilize the above teaching of Flavin to further modify the device of modified Ma such that the side of each of the two mainboards has a second functional component that is thermally coupled to the sealing plates that are also heat dissipation plates, as respectively claimed in claims 9 and 18, in order to achieve the improved cooling arrangement as discussed in claims 1 and 10 above.

Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 20190289752) (of record, cited in the IDS), Masuko (JP 2014175539), and Flavin (US 20190320555) (of record, cited in the IDS) as applied to claims 1 and 10 above, and further in view of Schmidt (US 20180220555).
Regarding claims 2 and 11, modified Ma does not explicitly teach:
(Claim 2) Wherein the liquid-cooling radiator is configured to receive control from a cooling system of the intelligent vehicle.
(Claim 11) A cooling system configured to control the liquid-cooling radiator.
Schmidt however teaches (Fig.1):
See next page→
(Claim 2) Wherein the liquid-cooling radiator (40) is configured to receive control from a cooling system (30 and 50) of the intelligent vehicle (10) ([0014] and [0026]: the radiator receives control from the sensors 50 and cooling system 30).
(Claim 11) A cooling system (30 and 50) configured to control the liquid-cooling radiator (40) ([0014] and [0026]: the radiator receives control from the sensors 50 and cooling system 30).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Schmidt to further modify the device of modified Ma such that the liquid-cooling radiator receives control from a cooling system of the intelligent vehicle, as respectively claimed in claims 2 and 11, in order to provide an improved thermal management system as taught by Schmidt ([0031]) (i.e., the cooling system can provide a self-regulating means to ensure that optimal cooling is being performed).
Regarding claims 3 and 12, Schmidt further teaches:
Wherein the cooling system (30 and 50) is configured to pump a liquid medium (Cooling System pumping Liquid Medium: [0014]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Schmidt to further modify the device of modified Ma such that the cooling system is configured to pump a liquid medium into the heat dissipation pipe so that the liquid medium dissipates heat from the two mainboards through the heat dissipation pipe, as respectively claimed in claims 3 and 12, in order to achieve the improved thermal management system as discussed in claims 2 and 11 above.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 20190289752) (of record, cited in the IDS), Masuko (JP 2014175539), and Flavin (US 20190320555) (of record, cited in the IDS) as applied to claims 1 and 10 above, and further in view of Rush (US 20150289413) (of record, cited in the IDS).
Regarding claims 8 and 17, Masuko further teaches:
Wherein each of the two mainboards (4 and 5) comprises a first surface (top surface of 4 defines the first surface of mainboard 4, and bottom surface of 5 defines the first surface of mainboard 5) facing the radiator (1).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to further utilize the above teaching of Masuko to further modify the device of modified Ma such that each of the mainboards has a first surface that faces that radiator, as respectively claimed in claims 8 and 17, in order to achieve the improved cooling capabilities as discussed in claims 1 and 10 above.
However, the above combination would still fail to teach:
Wherein the in-vehicle computing apparatus further comprises a first functional component disposed on the first surface, and wherein the first functional component is coupled to the radiator in a thermally conductive manner.
Rush however teaches (Fig.7):
A first functional component (any one of 720 on each of the boards 710) disposed on the first surface (See Figure Below), and wherein the first functional component is coupled to the radiator (725) in a thermally conductive manner (See Fig.7).

See next page→

    PNG
    media_image2.png
    492
    874
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Rush to further modify the device of modified Ma such that it has a first functional component that is disposed on the first surface of each of the two mainboards and arrange them such that they are coupled to the radiator in a thermally conductive manner, as respectively claimed in claims 8 and 17, in order to further improve the thermal transfer from the first functional component to the radiator due to the first functional component having an improved thermal contact with the radiator, and thus improving the cooling capabilities of the two mainboards.

See next page→
Allowable Subject Matter

Claims 4, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the obviation of the objections noted above.
Claims 5 and 14 are objected to as being dependent upon a respective allowable dependent claim that is dependent upon a rejected base claim.

The following is a statement of reasons for the indication of allowable subject matter: the allowability resides in the overall structure and functionality of the device as respectively recited in the combined subject matter of claims 1-4, the combined subject matter of claims 10-13, and the combined subject matter of claims 19-20, for the reasons provided in the non-final Office action of July 06, 2022, subject to the obviation of the objections noted above.
Finally, the Office has not identified any double patenting issues.

Response to Arguments

Applicant’s arguments filed on October 04, 2022 have been fully considered, but have been found unpersuasive.  Regarding Applicant’s argument that the Masuko reference does not teach or suggest “a housing comprising two opposite surfaces and a side wall coupled between the two opposite surfaces, wherein the two opposite surfaces are respectively coupled to the two mainboards; a heat dissipation pipe disposed inside the housing, wherein the heat dissipation pipe includes a heat dissipation fin coupled to the side wall of the housing; a water inlet pipe disposed on the side wall of the housing and coupled to the heat dissipation pipe” as now claimed in independent claims 1, 10, and 19, the Office respectfully disagrees.  
Referring to the amended limitations, the heat dissipation fin only has to be coupled to the side wall that the water inlet pipe is disposed on.  In other words, the scope of the claim is still broad in that the heat dissipation fin can be directly or indirectly connected to the side wall.  In fact, the scope is broad in that the heat dissipation does not even have to be mechanically coupled to the side wall since the term “coupled” could encompass other forms of coupling such as thermal coupling.  The Office now directs Applicant’s attention to figures 1 and 2 of the Masuko reference.  The fins (12 and 13) extend from two opposite surfaces (2 and 3) and the water inlet pipe (8) is provided on a side wall (9).  Furthermore, the side wall (9) is provided between the two opposite surfaces (2 and 3), and the fins are, at least, indirectly mechanically connected/coupled to the side wall (9) via the opposite surfaces (2 and 3), in order to form the enclosed channel that the coolant flows through.  Therefore, the Masuko reference does in fact still teach and/or suggest the amended features of independent claims 1, 10, and 19.  For the reasons provided above, Applicant’s argument is believed to be in error. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN S SUL/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: Based on Applicant’s specification and figure 10B of Applicant’s figures, the claimed “heat dissipation pipe” of claims 1, 10, and 19 appears to just be a cavity that is disposed within the housing of the liquid-cooling radiator and defined by a plurality of fins.  Therefore, the “heat dissipation pipe” of claims 1, 10, and 19 was interpreted to just be a cavity within a housing of a radiator that has heat dissipation fins in the interior space of the housing.